            Case 1:19-cv-04792-JPO Document 40 Filed 08/05/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ISLAND INTELLECTUAL PROPERTY LLC,

                         Plaintiff,

       v.
                                                       No. 1:19-cv-04792-JPO
STONECASTLE CASH MANAGEMENT LLC,
STONECASTLE INSURED SWEEP LLC,                         ORAL ARGUMENT REQUESTED
STONECASTLE PARTNERS, LLC,
STONECASTLE FINANCIAL CORP., and
STONECASTLE ASSET MANAGEMENT
LLC,

                         Defendants.



      NOTICE OF MOTION BY DEFENDANTS TO DISMISS THE COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Jordan Bekier,

dated August 5, 2019, and the Exhibits annexed thereto; the accompanying Memorandum of Law

in Support of Defendants’ Motion to Dismiss the Complaint, dated August 5, 2019; and all prior

pleadings, papers, and proceedings had herein, Defendants StoneCastle Cash Management LLC,

StoneCastle Insured Sweep LLC, StoneCastle Partners, LLC, StoneCastle Financial Corp., and

StoneCastle Asset Management LLC (collectively, “StoneCastle”) pursuant to Rules 8 and

12(b)(6) of the Federal Rules of Civil Procedure respectfully move before the Honorable J. Paul

Oetken of the United States District Court for the Southern District of New York, at the United

States Courthouse, Courtroom 706, 40 Foley Square, New York, New York, 10007, at a time and

date to be designated by the Court, for an order dismissing all of the causes for relief contained in

Plaintiff’s Complaint.
           Case 1:19-cv-04792-JPO Document 40 Filed 08/05/19 Page 2 of 3



         StoneCastle brings this motion on the grounds that (i) the asserted patent claims are

ineligible for patenting under 35 U.S.C. § 101; (ii) the asserted trade secret cause of action does

not satisfy this Court’s pleading standards; (iii) all remaining claims are derivative of the patent

infringement and/or trade secret claims and should accordingly be dismissed; and (iv) the alter ego

claims do not satisfy this Court’s pleading standards.



Dated:          August 5, 2019
                New York, New York

                                              By:      /s/ Katherine Q. Dominguez     .
                                                     Katherine Q. Dominguez

                                                     Josh Krevitt
                                                     Brian A. Rosenthal
                                                     Katherine Q. Dominguez
                                                     Gibson, Dunn & Crutcher LLP
                                                     200 Park Avenue
                                                     New York, NY 10166-0193
                                                     Tel.: (212) 351-4000
                                                     jkrevitt@gibsondunn.com
                                                     barosenthal@gibsondunn.com
                                                     kdominguez@gibsondunn.com

                                                     Jordan Bekier
                                                     Gibson, Dunn & Crutcher LLP
                                                     333 Grand Avenue
                                                     Los Angeles, CA 90071-3197
                                                     Tel.: (213) 229-7000
                                                     jbekier@gibsondunn.com

                                                     Attorneys for Defendants StoneCastle Cash
                                                     Management LLC, StoneCastle Insured
                                                     Sweep LLC, StoneCastle Partners, LLC,
                                                     StoneCastle Financial Corp., and StoneCastle
                                                     Management LLC




                                                 2
         Case 1:19-cv-04792-JPO Document 40 Filed 08/05/19 Page 3 of 3



                                 CERTICATE OF SERVICE

       I certify that the foregoing document was electronically filed with the Clerk of the Court

on August 5, 2019, via the Court’s CM/ECF system and has been served on all counsel of record

who have consented to electronic service.

  Dated: August 5, 2019                                /s/ Katherine Q. Dominguez
                                                       Katherine Q. Dominguez




                                                3
